Trumbull, J. The only decision of the court excepted to, was its refusal to grant a new trial, and the propriety of that decision is the only question presented by the record. The rule in reference to granting new trials on the ground that the verdict of the jury was contrary to evidence, has been so often announced by this court, that its reiteration at this time on a review of the mass of evidence contained in this record, would serve only to swell the volume of reports without any practicable benefit to the parties in this, or suitors in other causes. The question was one of care by the bailee of a horse taken by the defendant to keep for his use, and which became diseased while in the bailee’s possession. The bailment, under the circumstances, was gratuitous, and bound the defendant to extraordinary care. Story on Bailment, sect. 219, 237. The evidence showed that the horse was well when the defendant received him ; that he left his residence in the morning, the horse then being well, to go a distance of about twenty-two miles; that, at the end of the journey, the horse was discovered to be sick; that, without having done any thing for the horse, and while he was in this condition, the defendant on the same day started back, and went some ten miles, riding the horse, which was very much distressed at the time part of the way; and that he returned him to the plaintiff the next day, sick and stiff These circumstances, unexplained, were sufficient to warrant the finding of the jury. Judgment affirmed.